          Case 4:16-cv-07387-JSW Document 155 Filed 08/31/20 Page 1 of 2



 1   MICHAEL J. SMIKUN (Admitted Pro Hac Vice)
     CALLAGY LAW, P.C.
 2   Mack Cali Centre II
     650 From Road – Suite 565
 3   Paramus, New Jersey 07652
     Telephone: (201)261-1700
 4   Facsimile: (201)621-6236
     E-mail: msmikun@callagylaw.com
 5
     [Additional counsel listed on signature page.]
 6
     Attorneys for Plaintiffs
 7   PARKRIDGE LIMITED AND MABEL MAK

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10   PARKRIDGE LIMITED, a Hong Kong                   Case No. 4:16-cv-07387-JSW
     corporation, by Mabel Mak, and MABEL MAK,                             GRANTING
11   an individual,                                   PROPOSED ORDER TO COUNTER-
                                                      DEFENDANT PARKRIDGE LIMITED’S
12                          Plaintiffs,               MOTION TO DISMISS COUNT 3 OF
                                                      COUNTERCLAIMS RE: FRAUD
13           v.                                       AND GRANTING RANDY DOBSON'S MOTION
14   INDYZEN, INC., a California                      TO DISMISS BOTH WITH LEAVE TO AMEND
     corporation, and PRAVEEN NARRA                    (Dkt. Nos. 135, 136)
15   KUMAR, an individual,
                                                      Hon. Jeffrey S. White
16                          Defendants.
                                                      Date: July 31, 2020
17                                                    Time: 9:00 a.m.
                                                      Dept.: Courtroom 5, 2nd Floor
18
                                                      Complaint Filed:   December 29, 2016
19

20   INDYZEN, INC., a California corporation,
21                          Counter-Plaintiffs,
22           v.
23   PARKRIDGE LIMITED, a Hong Kong
     corporation and RANDY DOBSON, an
24   individual,
25                          Counter-Defendants.
26
27                                                                            Case No. 4:16-cv-07387-JSW
     PROPOSED ORDER TO COUNTER-DEFENDANT PARKRIDGE LIMITED’S MOTION TO
28   DISMISS COUNT 3 OF COUNTERCLAIMS RE: FRAUD
         Case 4:16-cv-07387-JSW Document 155 Filed 08/31/20 Page 2 of 2



 1           IT IS HEREBY ORDERED THAT Counter-Defendant Parkridge Limited’s Motion to
 2   Dismiss Count 3 of Counterclaims is granted. and Counter-Defendant Randy Dobson's
     Motion to Dismiss Count 3 are GRANTED with leave to amend. (See below.)
 3

 4

 5        IT IS SO ORDERED.
 6

 7            August 31, 2020
     DATED: ______________________                   _____________________________
                                                     Hon. Jeffrey S. White
 8                                                   United States Magistrate Judge
 9
     Defendant and counter-claimant Indyzen, Inc. may file an amended
10
     counterclaim for fraud by no later than September 14, 2020 to allege
11   sufficient facts for the Court to adjudicate whether any fraud claim may
     proceed.
12

13   Any amended counterclaim must conform with Federal Rule of Civil
     Procedure 11(b)and be consistent with former representations to the
14
     Court; must demonstrate that the fraud alleged concerns only the
15   payments at issue and therefore may fall outside the scope of the
     arbitration; and must conform with Federal Rule of Civil Procedure 9(b)
16
     and state with particularity any and all facts supporting the
17   contentions of justifiable reliance and harm.
     In addition, any amended counterclaim for fraud as against counter-
18
     defendant Randy Dobson must set forth specific facts indicating how the
19   Court may exercise personal jurisdiction over Dobson in his individual
20   capacity taking into account the findings made in arbitration. Indyzen,
     Inc. must also set for specific facts regarding its efforts at service,
21   past or future.
22   Should Indyzen, Inc. elect to file an amended counterclaim for fraud and
     the Court determine that it fails to comply with this order, the Court
23   shall consider levying sanctions in addition to dismissal without leave
24   to amend.

25

26
27

28                                     1                 Case No. 4:16-cv-07387-JSW
     PROPOSED ORDER TO COUNTER-DEFENDANT PARKRIDGE LIMITED’S MOTION TO
     DISMISS COUNT 3 OF COUNTERCLAIMS RE: FRAUD
